Citation Nr: 1444496	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  10-27 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial disability rating in excess of 50 percent for service-connected post-traumatic stress disorder (PTSD) with major depressive disorder. 

2. Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served in the Navy reserves from February 1986 to June 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The RO granted service connection for PTSD with major depressive disorder and assigned a 30 percent rating, effective April 3, 2007.  The Veteran filed a notice of disagreement and in May 2010, the RO increased the Veteran's disability rating to 50 percent and assigned an effective date of June 30, 2006.  

The Veteran testified before the undersigned Veterans Law Judge at a hearing in July 2014.  A transcript of this hearing has been associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Review of the Veteran's VA treatment records and July 2014 Board hearing transcript provides an indication that the Veteran's service-connected PTSD with 
major depressive disorder has worsened since the most recent VA psychiatric examination, which was conducted in October 2007.  As such, VA is required to afford her a contemporaneous VA examination to assess the current nature, extent, and severity of her psychiatric disorder.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007), Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  
The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran testified during the July 2014 Board hearing that she retired due to her PTSD symptoms.  As such, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.  Further, the issues of entitlement to an increased rating for PTSD and entitlement to a TDIU are intertwined and thus, the TDIU claim shall be adjudicated upon remand.    

During the July 2014 Board hearing, the Veteran testified that she participated in VA mental health treatment since 2004.  The Board notes that pertinent VA treatment records dated since January 2007 are associated with the claims file.  As such, upon remand the RO should associate with the file the VA treatment records dated from June 2005 to December 2006 and since May 2014.

Review of the July 2014 Board hearing transcript provides an indication that the Veteran may be in receipt of Social Security disability benefits as a result of her PTSD symptoms.  Thus, the RO should attempt to obtain additional information from the Veteran about any disability compensation awards from the Social Security Administration (SSA), and if any additional information comes to light, attempt to locate such records from SSA.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran appropriate notice pursuant to the Veterans Claims Assistance Act (VCAA) that includes the criteria required for a TDIU.  

2.  Gather any outstanding records of VA mental health treatment from the Frank Tejeda Outpatient Clinic, to specifically include from treatment dated from June 2005 to December 2006 and after May 2014.  Associate such records with the claims file, as well as any negative responses.    

3.  Obtain additional information from the Veteran about the nature of her compensation award from SSA.  If it is determined that she is in receipt of SSA disability benefits due to a psychiatric disorder, attempt to locate such records from SSA.  If the records sought are not available, the claims file should be annotated to reflect such and the Veteran should be notified.   

4.  Ask the Veteran to identify any private treatment records she wishes to be considered in connection with her claim.  Such records should be sought.  

5.  After associating any pertinent, outstanding records with the claims file, schedule the Veteran for an appropriate VA psychiatric examination to determine the nature, extent, and severity of her psychiatric disability.  The claims file must be made available to and reviewed by the examiner.  All tests deemed appropriate by the examiner should be performed.  

The examiner should report all pertinent findings and estimate the Veteran's GAF score and comment on the severity of any social and occupational impairment related to her psychiatric disability.  Specifically, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that her PTSD with major depressive disorder renders her unable to secure or follow a substantially gainful occupation.  

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report. 

6.  Then readjudicate the claims, to include adjudication of the TDIU claim.  If the benefits sought on appeal remain denied, then the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



